 Case: 4:18-cv-01701-AGF Doc. #: 37 Filed: 01/28/21 Page: 1 of 1 PageID #: 196


                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

PAMELA BUTLER,                                   )
                                                 )
                Plaintiffs,                      )
                                                 )
          vs.                                    )          Case No. 4:18-cv-01701-AGF
                                                 )
MALLINCKRODT LLC, et al.,                        )          Lead Case
                                                 )
                Defendants.                      )

                                            ORDER

       At the request of Defendant Cotter Corporation in its Opposition to Butler Plaintiffs’

Motion to Sever (ECF No. 35),

       IT IS HEREBY ORDERED that this matter is set for oral argument on Tuesday,

February 23, 2021 at 9:30 a.m., regarding the Butler Plaintiffs’ Motion to Sever (ECF No. 34).

The hearing will by take place by Zoom. Hearing participants are directed to use the following

Zoom log in information: Meeting ID: 161 444 0464; Password: 973200. Members of the

general public who wish to listen to the hearing are directed to call 1-669-254-5252; Meeting ID:

161 444 0464. All participants are directed to add their name (right click and select Rename) to

their profile upon entering the Zoom hearing. Non-case participants must remain muted

throughout the entire proceedings. Pursuant to Local Rule 13.02, all means of photographing,

recording, broadcasting, and televising are prohibited in any courtroom, and in areas adjacent to

any courtroom, except when authorized by the presiding judge. This includes proceedings

ordered by the Court to be conducted by phone or video.



                                                     _______________________________
                                                     AUDREY G. FLEISSIG
                                                     UNITED STATES DISTRICT JUDGE

Dated this 28th day of January, 2021.
